Citation Nr: 1716377	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  13-09 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent since September 16, 2015, and in excess of 10 percent prior to September 16, 2015, for service-connected adjustment disorder, mixed with anxiety and depressed mood.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from April 1966 to April 1968.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In May 2015, the Board remanded this matter to the RO to obtain additional medical evidence.  The requested development has been substantially completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In a November 2015 rating decision, the RO increased the disability rating for the period beginning September 16, 2015, to 30 percent.  However, as this was not a full grant of the benefit sought on appeal, and the Veteran has not expressed satisfaction with this determination, his appeal proceeds from the initial unfavorable rating decision.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  The Board has recharacterized the issue accordingly.


FINDING OF FACT

In resolving all doubt in the Veteran's favor, his adjustment disorder has manifested with intermittent occupational and social impairment with depressed mood, anxiety, and chronic sleep impairment treated by medication for the entire period on appeal.


CONCLUSION OF LAW

The criteria for an increased disability rating of 30 percent, but no higher, for adjustment disorder, mixed with anxiety and depressed mood, have been met for the entire period on appeal, from July 27, 2011. 
38 U.S.C.A. §§ 1155, (West 2014); 38 C.F.R. §§ 3.159, 3.400(o), 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9440 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2016).

In this case, the Veteran's claim arises from disagreement with the increased rating assigned for his service-connected adjustment disorder.  Required notice was provided by letters dated in August 2012, April 2013, and May 2013.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

With regard to VA's duty to assist in the development of the claim, VA assisted the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159.  Also pursuant to VA's duty to assist, the Veteran was afforded a VA examination in September 2015 in relation to his claim, which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disabilities and contentions.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board acknowledges that the Veteran indicated that he received treatment from VA and private providers.  In August 2015, the RO requested the Veteran identify any outstanding treatment records associated with his psychiatric disability, specifically treatment records from the Vet Center and Dr. Herbly, and provide the necessary authorization to obtain such records.  Neither the Veteran nor his representative has either identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims or specified at which Vet Center the Veteran received treatment.  The Board finds that adequate attempts to obtain all records have been made.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Increased Ratings

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The Veteran's adjustment disorder is rated under DC 9440, which pertains to chronic adjustment disorder.  38 C.F.R. § 4.130.  This disability is currently rated as 10 percent disabling prior to September 15, 2015 and 30 percent disabling from September 16, 2015, onward. 

The criteria for evaluating a chronic adjustment disorder are found at 38 C.F.R. § 4.130, Diagnostic Code 9440.  A 10 percent evaluation is warranted where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during significant periods of stress, or symptoms are controlled by continuous medication.

A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id. 

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list. See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  This appeal was certified in 2013; therefore, the nomenclature employed in the rating formula is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment. See 38 C.F.R. § 4.126(b).

The Veteran asserts the symptoms of his disability warrant a rating no less than 30 percent, effective July 27, 2012.  He cites increased symptoms to show that his anxiety disorder more closely approximates at least a 30 percent rating for the period on appeal.

Based on a review of the evidence, the Board finds that a 30 percent rating is warranted for the entire period on appeal, and that the Veteran's symptoms produce occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily), with routine behavior, self-care, and conversation normal.  The Veteran has chronic sleep impairment and depressed mood.  These symptoms have increased since he retired from his job.  He is noted to have anxiety, depression, crying spells, insomnia, flashbacks, anger spells and fatigue. 

The Board does not find that the evidence warrants a higher rating of 50 percent. The Veteran does not have impairment with reduced reliability and production, due to difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficultly in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130. 

The Veteran's symptoms have not been shown to result in deficiency in his ability to work.  The Veteran has not alleged any occupational impairment that was caused by his psychiatric symptoms, and there is no indication in the treatment records that he has manifested any symptoms which were specifically found to be the type that would affect his ability to work.  In fact, the Veteran reported in a January 2013 evaluation that his job "took his mind off things." 

The Veteran's symptoms are manifested by deficiencies in mood, and he tends to have some symptoms of depression and anxiety.  The Veteran has indicated that both the anxiety and depression are chronic, and the depression lasts a few hours each day.

The record does not show deficiencies in familial or other social relationships.  The Veteran is happily married, and the record shows that he has been for over 45 years.  He and his spouse enjoy going out together and visiting with their grandchildren.  The Veteran has one good friend who he confides in.  Though his August 2015 evaluator reported increased isolation, the September 2015 VA examiner noted that the Veteran denied having close friends in high school.  The evidence does not show that his symptoms have had so negative an impact on family and social relationships that the Veteran should be considered deficient in this area.   See 38 C.F.R. § 4.126(a). Disability ratings and the level of impairment are based on the effects caused by symptoms, and not simply on the presence of the symptoms themselves.  Mauerhan, 16 Vet. App. at 443, citing 61 Fed.Reg. 52,695, 52,697 (Oct. 8, 1996); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013); 38 C.F.R. § 4.126(a). 

His judgment has consistently been found to be fair.  He understands the outcome of his behavior, and the record does not show any violent outbursts or trouble with the law.  The record does show increased reliance on alcohol.  The Veteran indicated in an August 2015 evaluation and at his September 2015 VA examination that he averages "three or four shots" of liquor three times per week to help "forget memories about the war" and self-medicate for sleep and anxiety.  He indicated that this was an increase from the six pack or two per week he previously consumed.  However, the Veteran reported no negative effects from his alcohol use and denied use of illegal and prescriptions drugs at any point.

Finally, the Veteran does not have deficiencies in thinking.  He is consistently oriented to person, time, and place.  He denies delusions or hallucinations but does report increasingly intrusive memories.  The January 2013 evaluation noted the Veteran's concentration was within normal limits.  Both the August 2015 evaluation and September 2015 VA examination report that the Veteran has difficulty concentrating.  However, each report noted that the Veteran's memory appeared to be intact with no evidence of remote impairment.  At the September 2015 VA examination, the Veteran reported he spends time "tinker[ing] with die-cast trucks and remote controlled toys" and watching college football on television. He did complain of sporadic difficulty concentrating, but the examiner noted that he recalled three items immediately and after delayed questioning.

In August 2015, the Veteran reported having panic symptoms when reminded of his time in Vietnam but did not specify their frequency or provide details of their effects. His treatment records do not show chronic or frequent panic attacks, and it appears he did not report them to the VA examiners. He specifically denied having panic attacks in January 2013 but reported "mood swings" when thinking about battles during Vietnam. 

The Veteran has specifically denied suicidal and homicidal ideations, and suicide risk assessments conducted by his treating physicians found the risk of harm to self or others to be low. As above, the Board does not find these symptoms to be frequent or severe, and do not show a deficiency in thinking or in any other area. 

The Veteran's records contain a Global Assessment of Functioning (GAF) scores, of 88 in September 2007 and 65 in January 2013, further support a 30 percent rating. 

GAF scores range from 1 to 100, and reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  This scale is found within the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a reference tool utilized by mental health clinicians.  The current, fifth edition, of the DSM no longer contains such scores. 

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.    Scores ranging from 81 to 90 indicate absent or minimal symptoms.  See DSM-IV. 

The Veteran's most recent GAF score shows mild symptoms and difficulties due to his symptoms, which would support only a 10 percent rating.  However, the GAF scores assigned in a case are not dispositive of the percentage rating issue; rather, they must be considered along with all of the other evidence.  38 C.F.R. § 4.126(a). Additionally, the Veteran's most recent VA examination, which was congruent with DSM-V standards, indicated that the Veteran had increased symptoms which afforded a higher rating.  As the bulk of the evidence of record meets the criteria for a 30 percent rating, the Board is awarding a 30 percent rating for the entire period on appeal, despite GAF scores showing a higher level of functioning.

The Board finds that the Veteran did not demonstrate any of the symptoms specifically listed in the General Rating Formula for Mental Disorders as representative of occupational and social impairment with reduced reliability and productivity, such as flattened affect, abnormal speech, panic attacks, difficulty understanding commands, or impaired memory.  See 38 C.F.R. § 4.130.  The symptoms noted in the rating schedule are, however, not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In other words, symptoms comparable to those listed in the General Rating Formula could be considered in evaluating the Veteran's extent of occupational and social impairment.  The Board has considered whether the Veteran manifested any other symptoms which were of a comparable severity to the criteria for a 50 percent rating, but finds that he did not have any such symptoms during the appeal period.  The Veteran's psychiatric impairment, for the entire appeal period, was never shown to be more than mild, and therefore it did not more nearly approximate the criteria for a 50 percent rating.  See 38 C.F.R. § 4.7.

As discussed above, many of the symptoms manifested by the Veteran are specifically listed within the criteria for a rating of 30 percent, and the others are common psychiatric symptoms that-while not specifically listed-are comparable indicators of the type of occupational and social impairment contemplated in the Rating Formula.  Overall, the Veteran did not demonstrate symptoms that would be comparable indicators of the type of impairment contemplated in the criteria for a 50 percent rating, such as impaired thought processes or judgment, disturbances in motivation, or memory problems.  The Board finds that the existence, frequency, duration, and severity of the Veteran's psychiatric symptoms are adequately contemplated by the relevant rating criteria.  Accordingly, the Veteran's symptoms as described above were consistent with a 30 percent disability rating throughout the appeal period.

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2016).  In claims for increased disability compensation, the effective date is the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim. 38 C.F.R. § 3.400 (o)(2) (2016).  Here, it is factually ascertainable that the Veteran's disability increased as early as one year prior to the July 27, 2012 claim. 

The Board therefore finds the evidence indicates that a 30 percent rating, but no higher, is warranted for the Veteran's service-connected adjustment disorder, mixed with anxiety and depressed mood, as early as a year before the claim, July 27, 2011.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49, 55-56 (1990); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001). 

Extraschedular Consideration

The Board considered whether the Veteran's claims should be referred for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b), which is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). 

The Board finds that referral for extraschedular consideration is not warranted in this case.  The Veteran complains of depressed mood, anxiety, insomnia, flashbacks, anger spells, and fatigue, which are specifically contemplated by the rating criteria.  38 C.F.R. § 4.130.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability picture, and that the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Accordingly, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to a 30 percent rating, but no higher, for adjustment disorder, mixed with anxiety and depressed mood, is granted from July 27, 2011.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


